Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 7-16, and 19-25 are currently pending. Claims 5-6, and 17-18 are canceled. 
Response to Arguments
Applicant’s arguments with respect to rejections made under 103, have been fully considered but are moot in view of new grounds of rejections. The “social media username” has been found in the Eichner reference as cited below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) in further view of Lurey et al.,( US9294476B1) in further view of Eichner et al (US 2013/0103584)
 As per claim 1, Whitehouse teaches: 
A method for shipping an item, the method comprising: receiving, at an establishment computing entity, shipping information for the item via a short range wireless communication from a computing device executing a shipping application, (Whitehouse: Par.63, transfer of the shipping label information from mobile device 102 to kiosk 110 is performed using Near Field Communication, or NFC. NFC is a set of short-range wireless technologies, Par.43) Whitehouse does not explicitly teach: a wearable computing device. However, this is taught by Lurey (Lurey: col. 4, line 65-67, For example, authentication wireless signals may be provided by wearable devices (e.g., watch, fitness band). It would be obvious to one of the ordinary skill in the art before the filing date to substitute Whitehouse computing device with Lurey’s wearable computing device  feature for the same reasons its useful in Lurey’s-namely, for authentication  ( Lurey: col. 4, line 65-67). Based on the level of skill displays in the references, the substitution of Whitehouse computing device with Lurey’s wearable computing device can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Whitehouse  further teaches the shipping information comprising (a) consignor identifying information that includes a consignor username and (b) consignee identifying information that includes a consignor name,  (Whitehouse, Par.45-47, mobile application, "to" and "from" , “email”, identity of the intended recipient, Fig.8, Par. 48, selection of each individual interface, Par. 49, Mobile application 106 is adapted to interface with the contacts database stored on mobile device 102, and selection of interface 202 causes mobile application 106 to request OS 105 to display the contacts database); Whitehouse does not teach social media username of a user. However, this is taught by Eichner (par. 17, the payment page includes a prompt for prompting the user to log into one or more authentication services. Such a social media sites, and links to the authentication service of the one or more social media sites. From there, the user selects the option to authorize the payment with the payment service using the user's login credentials for a particular Social media service. The user selects a particular social media site from the Social media site selections and enters his login credentials. The selected Social media site receives the login credentials and authorizes the user. The authorization service of the Social media site sends to the payment service via the user's computer a valid authorization message and a unique identifier associated with the user. Fig.8. par.57) It would be obvious to one of the ordinary skill in the art before the filing date to substitute the name of the consignor  feature with the social media username feature for the same reasons its useful in Eichner-namely, to enable users to make payments to merchants (and/or other types of entities) without establishing login accounts with such merchants, and without having to create a login account with the payment service (par.16) Based on the level of skill displays in the references, the substitution of Whitehouse identifier with Eichner’s social media login identifier can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Whitehouse  further teaches receiving the shipping information, by the establishment computing entity, the consignor identifying information, a first shipping profile corresponding to the consignor identifying information stored in a database including one or more shipping pre- saved shipping profiles, the database (Whitehouse, Par. 14, identifying shipping label information, par.32, par.61, par.47, par.49, The user is then able to navigate (or Scroll) the database and select the name of the intended recipient of the package. The corresponding address information of this selection is then displayed). Whitehouse does not teach in response to receiving the information, identifying,  a mobile computing device that is associated with a username of a user,  wherein the mobile computing device is a verified device requesting location information from the verified mobile computing device entity, wherein the location information corresponds to the physical location of the verified mobile computing device entity; however, this is taught by Lurey ( Lurey:  Col.2, Lines 14-33, receiving, by one or more processors, verification of one or more smart devices to be associated with the user; determining, by one or more processors, a user identification list of one or more verified smart devices associated with the user, receiving, by one or more processors, a request for authentication of the user, determining, by one or more processors, if one or more of the smart devices on the user identification list are within a defined vicinity of the user, and, providing, by one or more processors, a user authentication if the a primary log in factor provided with the request for authentication matches the primary log in factor associated with the user and one or more of the smart devices on the user identification list are within a defined vicinity of the user. Col.5, lines 8-20, a user may register and/or set up an authentication process that is associated with the user. For example, the user may log into an authentication system or application with a primary log in factor (e.g., the user's master password, a security pattern, a biometric factor) and then enter a setup screen. The user may turn on one or more non-transmitting authentication elements based on the available functionality of the user's authentication receiver, such as the user's Smartphone. For example, the non-transmitting authentication elements may include a text message, a fingerprint scan, and/or facial recognition. The user may also select from a list of trusted devices associated with the user, such as wearable devices,) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the verified mobile device feature for the same reasons its useful in Lurey-namely, for “high level of the user's security. For example, the authentication registered devices may require close proximity to the user device being used to log into the authentication application or system. This may provide great difficulty for a hacker to gain access to the user's authentication account since hackers are generally located in a remote location that is outside the authentication device beacon range” (Lurey : Col.6, lines 13-20 ).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
While Whitehouse teaches pre-saved shipping profiles, accessible by the establishment computing entity via network, (par. 49 , Par.62,  par.40, par.44) Whitehouse does not teach stored on a carrier computing entity, however, this is taught by Klingenberg ( Fig. 1 #134 consignee profile database, Par.48, Par.57 ) It would have been obvious to one of the ordinary skill in the art before the filing date to substitute Whitlehouse’s pre-saved shipping profiles  stored on the mobile device feature of with Klingenberg’s  profiles stored on a carriers computing entity for the same reasons its useful in Klingenberg namely, to store consignee preference information in the consignee profile database (Par.57 ). Based on the level of skill displays in the references, the substitution of Whitehouse pre-saved profiles on a mobile device can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 
While Whitehouse teaches the establishment computing entity, the consigner identifying information  ( Fig.1, Fig.4, identification information, par.47, par.53), Whitehouse does not teach  requesting location information from the mobile  computing device , ( Lurey:  Col.2, Lines 14-33, the disclosed subject technology relates to a user authentication system that includes one or more processors, one or more storage memories and a user authentication module comprising instructions for causing the one or more processors to execute a method for providing authentication of a user. In one embodiment, the method comprises receiving, by one or more processors, a primary log in factor to be associated with a user; receiving, by one or more processors, verification of one or more smart devices to be associated with the user; determining, by one or more processors, a user identification list of one or more verified smart devices associated with the user, receiving, by one or more processors, a request for authentication of the user, determining, by one or more processors, if one or more of the smart devices on the user identification list are within a defined vicinity of the user, and, providing, by one or more processors, a user authentication if the a primary log in factor provided with the request for authentication matches the primary log in factor associated with the user and one or more of the smart devices on the user identification list are within a defined vicinity of the user. Col.5, lines 8-20, In one aspect of the disclosure, a user may register and/or set up an authentication process that is associated with the user. For example, the user may log into an authentication system or application with a primary log in factor (e.g., the user's master password, a security pattern, a biometric factor) and then enter a setup screen. The user may turn on one or more non-transmitting authentication elements based on the available functionality of the user's authentication receiver, such as the user's Smartphone. For example, the non-transmitting authentication elements may include a text message, a fingerprint scan, and/or facial recognition. The user may also select from a list of trusted devices associated with the user, such as wearable devices, Col.4, lins 38-47, The authentication system may use multiple Internet of Things (IoT) devices to authenticate a user. For example, the authentication system may use one or more of a combination of a specific user's smartwatch, key fob, etc., to create a unique identity for the authentication user. Afterwards, anytime the user needs to be authenticated for a particular task or transaction, if the user is within the vicinity of at least one of the IoT devices, the user is automatically authenticated) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the verified mobile device feature for the same reasons its useful in Lurey-namely, for “high level of the user's security. For example, the authentication registered devices may require close proximity to the user device being used to log into the authentication application or system. This may provide great difficulty for a hacker to gain access to the user's authentication account since hackers are generally located in a remote location that is outside the authentication device beacon range.” (Lurey : Col.6, lines 13-20 ) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
Whitehouse  further teaches automatically generating, by the establishment computing entity, a shipping record configured to facilitate transportation and delivery of the item in accordance with the shipping information, the shipping record automatically populated to include: (a) a consignee shipping address from  a consignee  shipping profile identified (Whitehouse: Par. 50, the minimal delivery information required from a sender or customer to ship a mail piece is the name of the recipient, the delivery street address, and the delivery city and state. From this information, the five or five-four digit Zip codes can be determined and populated automatically by the system, Par. 59, Once the desired amount of shipping label information has been identified, the user can initiate the date transfer process with actuator 208, which, in this embodiment, will initiate the generation of a barcode (discussed below). Par. 61, mobile device 102 uses the shipping label information to natively generate a corresponding barcode (e.g., a one-dimensional (1D) or two dimensional (2D) barcode) and then displays it on display 103., par.47, Par.13-14, identifying shipping label information with a mobile device, transferring data representative of the shipping label information from the mobile device to a publicly accessible self-service kiosk, and obtaining a hardcopy ship ping label from the kiosk, wherein the hardcopy shipping label is based on the data representative of the shipping label information transferred from the mobile device.), Whitehouse does not teach responsive to  determining that the verified second user computing device entity is located in the vicinity of the first user computing device, however, this is taught by Lurey ( Lurey:  Col.2, Lines 14-33, Col.5, lines 8-20, Col.4, lins 38-47) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the verified second user device feature for the same reasons its useful in Lurey-namely, for “high level of the user's security. For example, the authentication registered devices may require close proximity to the user device being used to log into the authentication application or system. This may provide great difficulty for a hacker to gain access to the user's authentication account since hackers are generally located in a  (Lurey : Col.6, lines 13-20 ) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
While Whitehouse teaches the computing device, shipping application, Whitehouse does not explicitly teach while executing application. However, this is taught by Skaaksrud (Par. 688, the shipping customer's smart-phone 200 may execute an app (not shown) that in essential parts operates as code 325 or 425 to make smartphone 200 operate as an exemplary ID node or exemplary master node, respectively. Smartphone 200 may exercise its Bluetooth® communication hardware and software (e.g., RF transceiver, program stacks, profiles, and the like) as a short-range communication interface to broad-cast advertising signals 8015. As smartphone 200 approaches and gets close enough to shipping master node 8110a, the master node 8110a may begin to detect the signals 8015. Such signals 8015 may include information in the status header that indicates smartphone 200 is looking to associate with another node. In one embodiment, once associated, the master node 8110a may access server 100 to gather further information (e.g., shipping information). In another embodiment, the master node 8110a may receive such information directly from the smartphone 200 after the active association between the smartphone 200 and the shipping facility master node 8110., See also Par.1423) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate sending the information while executing the mobile application with Whiteman’s shipping method for the same reasons it’s useful in Skaaksrud -namely, to directly receive information from the smartphone  (Par.688). The claimed invention is merely a combination of old elements and in the combination each element would have 
Whitehouse does not teach social media username of a user. However, this is taught by Eichner ( par. 17, The payment page includes a prompt for prompting the user to log into one or more authentication services. Such a social media sites, and links to the authentication service of the one or more social media sites. From there, the user selects the option to authorize the payment with the payment service using the user's login credentials for a particular Social media service. The user selects a particular social media site from the Social media site selections and enters his login credentials. The selected Social media site receives the login credentials and authorizes the user. The authorization service of the Social media site sends to the payment service via the user's computer a valid authorization message and a unique identifier associated with the user. Fig.8. par.57) It would be obvious to one of the ordinary skill in the art before the filing date to substitute the name of the consignor  feature with the social media username feature for the same reasons its useful in Eichner-namely, to enable users to make payments to merchants (and/or other types of entities) without establishing login accounts with such merchants, and without having to create a login account with the payment service (par.16) Based on the level of skill displays in the references, the substitution of Whitehouse identifier with Eichner’s social media login identifier can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 7, 
While Whitehouse teaches mobile computing device (par.40), Whitehouse does not paired with the wearable computing device, however, this is taught by Lurey (Col.7, line 36-48, FIGS. 5 and 6 illustrate an authentication or verification of the user based on an associated user authentication device 130 (e.g., Smart watch, SmartTV, Smart lightbulb, Smart thermostat, etc.). For example, the user authentication device 130 shown in FIG. 6 is a smart watch. In the current example, once the user has entered a valid master password and/or a valid fingerprint Scan (i.e., a first factor), the user authentication application looks for a second factor. Such as a verification from the user's smart watch. For example, the Smart watch may display a verification screen 132 with a verification selector 134 (e.g., a verify button), which the user may touch or press to verify the user wishes to gain access to or unlock a secured application (e.g., a vault)). It would have been obvious to one of the ordinary skill in the art before the filing sate to incorporate the pairing with the wearable computing device for the same reasons it’s useful in Lurey-namely, for authentication  ( Lurey: col. 4, line 65-67). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

As per claim 9, Whitehouse in view of Klingenberg, Skaaksrud, Lurey, and Eichner teaches claim 1. Whitehouse further teaches:
wherein the short range wireless communication is received via one of near field communication, Wi-Fi Direct, infrared, or ultra-wideband. ( whitehouse: Par.62)

As per claim 10, 
wherein the consignor identifying information, the consignee identifying information, or both comprise at least one of a telephone number, an email address, or a social media username. ( whitehouse:Par.45)

As per claim 11, Whitehouse in view of Klingenberg, Skaaksrud, Lurey, and Eichner teaches claim 1. Whitehouse further teaches:
wherein the consignee identifying information is selected from a contacts list stored on the computing device. (Whitehouse: Fig. 5, contact list). Whitehouse does not explicitly teach: a wearable computing device. However, this is taught by Lurey (Lurey: col. 4, line 65-67, For example, authentication wireless signals may be provided by wearable devices (e.g., watch, fitness band). It would be obvious to one of the ordinary skill in the art before the filing date to substitute Whitehouse computing device with Lurey’s wearable computing device  feature for the same reasons its useful in Lurey’s-namely, for authentication  ( Lurey: col. 4, line 65-67). Based on the level of skill displays in the references, the substitution of Whitehouse computing device with Lurey’s wearable computing device can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 2, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) in view of Lurey et al further view of Bezos et al., (US 7,006,989 B2) in further view of Eichner et al (US 2013/0103584)

As per claim 2, Whitehouse in view of Klingenberg, Skaaksrud, Lurey, and Eichner teaches claim 1. Whitehouse further teaches: 

consignor identifying information, the consignee identifying information,  comprising an address associated with the consignor, an address associated with the consignee, or both; and wherein the generated shipping record comprises at least one address. (Whitehouse, Par.45-47, mobile application, "to" and "from" , “email”, identity of the intended recipient, Fig.8, Par. 48, selection of each individual interface)
Whitehouse does not explicitly teach requesting verification of the identifying information, from a third party computing device; after requesting verification, receiving a verification notice, however, this is taught by Lurey (Lurey: Col. Lines 57-59, FIG. 23 shows a flow diagram describing a process 800 for third party identity verification by a user authentication application program interface (API). Fig. 25, # 930 Servers, col.6, lines 28-33, Another aspect of the disclosure relates to an authentication application programming interface (API), which may be a service that provides for a third party (e.g., bank, credit agency, Social network, merchant) to Verify a user's identity through matching a transaction request with a factor contained in a user's authentication profile.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the third party verification feature for the same reasons it’s useful in Lurey-namely, to verify a user's identity through matching a transaction request with a factor contained in a user's authentication profile. (Lurey: Col.6, lines 31-33) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
Whitehouse in view of Lurey does not explicitly at least one address teach provided by the verification notice however, this is taught by Bezos (Bezos: Col.3, Lines, 19- 29, the recipient may be identified by information that does not include the delivery address of the recipient. For example, the recipient may be only identified by a name and contact information Such as an electronic mail address or a telephone number. The gift delivery System attempts to contact the recipient to obtain sufficient delivery information. If the contact is not successful, the gift delivery System Searches various databases of information to identify additional contact information. If sufficient delivery information is obtained, the gift is delivered to the recipient and the gift giver is notified accordingly. Col.7, Lines 23-30, FIG. 9 is a flow diagram of a routine that controls the verifying of the delivery information. The gift delivery system verifies the delivery information to ensure that the gift is being sent to a deliverable address. In step 901, the routine checks the validity of the delivery information automatically. The routine uses a database of U.S. Postal Service addresses to determine whether the delivery address is a valid U.S. Postal Service address, Fig.1). It would have been obvious to one of the ordinary skill in the art before the filing sate to incorporate the address provided by the verification notice feature with Lurey’s verification feature and Whitehouse’s shipping method for the same reasons it’s useful in Bezos, to coordinate the delivery of a gift whose order specifies insufficient delivery information (Bezos: Col.2 lines 24-25). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

As per claim 4, Whitehouse in view of Klingenberg, Skaaksrud, Lurey, Eichner, and Bezos teaches claim 2.  Whitehouse further teaches:
 While Whitehouse providing a notification to the computing device and causing display of the notification by the shipping application. (Whitehouse Fig.3, #103 display, Fig.6, 9, par.51-52, message is displayed on the mobile device). Whitehouse does not (Lurey: Col.6, lines 55-67, The notification may also generate or provide an affirmative indication button or link on the user's device (e.g., a “Yes” button on a notification screen of a Smartwatch),col. 4, line 65-67, For example, authentication wireless signals may be provided by wearable devices (e.g., watch, fitness band,)  Col. Lines 44-52, , the Smart watch may display a verification screen 132 with a verification selector 134 (e.g., a verify button), which the user may touch or press to verify the user wishes to gain access to or unlock a secured application (e.g., a vault). Once the user is verified through the Smart watch 130, a secured application screen 136 (e.g., main or home screen) may be displayed on a user device 100, such as the user's Smartphone as illustrated in FIG. 7.) It would be obvious to one of the ordinary skill in the art before the filing date to substitute Whitehouse’s computing device with Lurey’s wearable computing device  feature for the same reasons its useful in Lurey’s-namely, for authentication  ( Lurey: col. 4, line 65-67). Based on the level of skill displays in the references, the substitution of Whitehouse computing device with Lurey’s wearable computing device can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 12, Whitehouse in view of Klingenberg, Skaaksrud, Lurey, Eichner, and Bezos teaches claim 2.  Whitehouse further teaches:
Whitehouse teaches responsive to receiving information causing a shipping label to be printed. (Whitehouse: Par.41, print, Par.60, print), Whitehouse does not teach explicitly receiving the verification notice, however, this is taught by Bezos (Bezos: Col.3, Lines, 19- 29, the recipient may be identified by information that does not include the delivery address of the recipient, If sufficient delivery information is obtained, the gift is delivered to the recipient and the gift giver is notified accordingly. Col.7, Lines 23-30, FIG. 9 is a flow diagram of a routine that controls the verifying of the delivery information. The gift delivery system verifies the delivery information to ensure that the gift is being sent to a deliverable address. In step 901, the routine checks the validity of the delivery information automatically. The routine uses a database of U.S. Postal Service addresses to determine whether the delivery address is a valid U.S. Postal Service address, col.4 lines 2-4, In step 108, if the delivery information is verified, then the system continues at step 109 to send the gift to the recipient, else the system continues at step 111. Fig.1). It would have been obvious to one of the ordinary skill in the art before the filing sate to incorporate receiving the verification notice feature and Whitehouse’s shipping method for the same reasons it’s useful in Bezos, to coordinate the delivery of a gift whose order specifies insufficient delivery information (Bezos: Col.2 lines 24-25). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable
	
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) , in view of Lurey et al further view of Bezos et al., (US 7,006,989 B2) in view of Estes et al., ( US 7,376,598 B2) in further view of Eichner et al (US 2013/0103584)

As per claim 3, Whitehouse in view of Klingenberg, Skaaksrud, Lurey, Eichner, and Bezos teaches claim 2. Whitehouse does not teach:
the shipping information does not comprise a delivery address; however, this is taught by Estes (Estes: Col.2 , lines 36-47, Methods and systems consistent with the present invention facilitate in sending a package to a customer at a physical address via a shipper while preserving customer privacy. In accordance with an embodiment, an order is received from the customer. The order may include a unique identifier corresponding to the customer. A package is sent to the shipper in fulfillment of the order, the package including the unique identifier. Then, the customer's physical address is derived from the unique identifier and the package is delivered from the shipper to the customer's physical address. The unique identifier may be the customer's account number, a random number, or a barcode.). It would have been obvious to one of the ordinary skill in the art before the filing sate to incorporate the hidden delivery address feature  with Whiteman’s shipping method  for the same reasons it’s useful in Estes-namely, to preserve customer privacy  ( Estes: col.2, line 38-39). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
Whitehouse does not explicitly teach the verification notice comprises a delivery address for the consignee; and the generated shipping record facilitates delivery of the item to the delivery address provided by the verification notice, however, this is taught by Bezos ( Bezos: Col.3, Lines,19- 29, The recipient may be identified by information that does not include the delivery address of the recipient. For example, the recipient may be only identified by a name and contact information Such as an electronic mail address or a telephone number. The gift delivery System attempts to contact the recipient to obtain sufficient delivery information. If the contact is not successful, the gift delivery System Searches various databases of information to identify additional contact information. If sufficient delivery information is obtained, the gift is delivered to the recipient and the gift giver is notified accordingly. Col.7, Lines 23-30, FIG. 9 is a flow diagram of a routine that controls the verifying of the delivery information. The gift delivery system verifies the delivery information to ensure that the gift is being sent to a deliverable address. In step 901, the routine checks the validity of the delivery information automatically. The routine uses a database of U.S. Postal Service addresses to determine whether the delivery address is a valid U.S. Postal Service address, Fig.1). It would have been obvious to one of the ordinary skill in the art before the filing sate to incorporate the consignee address provided by the verification notice feature with Whitehouse’s shipping method system   for the same reasons it’s useful in Bezos, to coordinate the delivery of a gift whose order specifies insufficient delivery information (Bezos: Col.2 lines 24-25). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

Claims 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) in further view of Lurey et al, in further view of Ramsden ( US. Pat. Pub. No.2004/0089482) in further view of Eichner et al (US 2013/0103584)

As per claim 8, Whitehouse in view of Klingenberg, Skaaksrud, Lurey, and Eichner teaches claim 1. Whitehouse does not teach: 
receiving at least one of weight, dimensions, or environmental status information corresponding to the item from a physical input device. However, this is taught by Ramsden (Par.46, #22 scale, physical input device). It would have been obvious to one of the ordinary skill in the art before the filing sate to incorporate the receiving information from the physical input device feature for the same reasons it’s useful in Ramsden-namely, to estimate shipping fees. The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

Claims 13 , 19, 22-23, and  25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) in further view of Lurey et al.,( US9294476B1)
As per claim 13, Whitehouse teaches: 
An apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: Page 5 of 19 4831-4665-9796 v3Application No. 14/980,418Attorney Docket No. IPP201540284/33056.289027 Response Filed 02/25/2021 Reply to Office Action of: 12/18/2020 receive, at an establishment computing entity, shipping information for an item via a short range wireless communication from a computing device executing a shipping application, (Whitehouse: Par.63, transfer of the shipping label information from mobile device 102 to kiosk 110 is performed using Near Field Communication, or NFC. NFC is a set of short-range wireless technologies, Par.43) Whitehouse does not teach wearable. However, this is taught by Lurey (Lurey: col. 4, line 65-67, For example, authentication wireless signals may be provided by wearable devices (e.g., watch, fitness band). It would be obvious to 
the shipping information comprising (a) consignor username and (b) consignee username; (Whitehouse, Par.45-47, mobile application, "to" and "from" , “email”, identity of the intended recipient, Fig.8, Par. 48, selection of each individual interface, Par. 49, Mobile application 106 is adapted to interface with the contacts database stored on mobile device 102, and selection of interface 202 causes mobile application 106 to request OS 105 to display the contacts database); Whitehouse  further teaches in response to receiving the shipping information, identify, by the establishment computing entity, the consignor username,  consignor shipping profile corresponding to a consignor that is associated with the consignor username stored in a database including one or more shipping pre- saved shipping profiles, the database, (Whitehouse, Par. 14, identifying shipping label information, par.32, par.61, par.47, par.49, The user is then able to navigate (or Scroll) the database and select the name of the intended recipient of the package. The corresponding address information of this selection is then displayed). 
Whitehouse does not teach mobile computing device wherein the mobile user computing device is a verified device requesting location information from the verified mobile user computing device, wherein the location information corresponds to the physical location of the verified mobile user computing device entity; however, this is taught by Lurey ( Lurey:  Col.2, Lines 14-33, receiving, by one or more processors, verification of one or more smart devices to be associated with the user; determining, by one or more processors, a user identification list of one or more verified smart devices associated with the user, receiving, by one or more processors, a request for authentication of the user, determining, by one or more processors, if one or more of the smart devices on the user identification list are within a defined vicinity of the user, and, providing, by one or more processors, a user authentication if the a primary log in factor provided with the request for authentication matches the primary log in factor associated with the user and one or more of the smart devices on the user identification list are within a defined vicinity of the user. Col.5, lines 8-20, a user may register and/or set up an authentication process that is associated with the user. For example, the user may log into an authentication system or application with a primary log in factor (e.g., the user's master password, a security pattern, a biometric factor) and then enter a setup screen. The user may turn on one or more non-transmitting authentication elements based on the available functionality of the user's authentication receiver, such as the user's Smartphone. For example, the non-transmitting authentication elements may include a text message, a fingerprint scan, and/or facial recognition. The user may also select from a list of trusted devices associated with the user, such as wearable devices,) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the verified second user device feature for the same reasons its useful in Lurey-namely, for “high level of the user's security. For example, the authentication registered devices may require close proximity to the user device being used to log into the authentication application or system. This may provide great difficulty for a hacker to gain access to the user's authentication account since hackers are generally located in a remote location that is outside the authentication device beacon range” (Lurey : Col.6, lines 13-20 ).  The claimed invention is merely a combination of 
While Whitehouse teaches pre-saved shipping profiles, accessible by the establishment computing entity via network, (par. 49 , Par.62,  par.40, par.44) Whitehouse does not teach stored on a carrier computing entity, however, this is taught by Klingenberg ( Fig. 1 #134 consignee profile database, Par.48, Par.57 ) It would have been obvious to one of the ordinary skill in the art before the filing date to substitute Whitlehouse’s pre-saved shipping profiles  stored on the mobile device feature of with Klingenberg’s  profiles stored on a carriers computing entity for the same reasons its useful in Klingenberg namely, to store consignee preference information in the consignee profile database (Par.57 ). Based on the level of skill displays in the references, the substitution of Whitehouse pre-saved profiles on a mobile device can be performed by routine engineering producing predictable results. Thus simple substation of one known element for another producing a predictable result renders the claim obvious. 
While Whitehouse teaches the establishment computing entity, the consigner identifying information  ( Fig.1, Fig.4, identification information, par.47, par.53), Whitehouse does not teach  requesting location information from the mobile computing device , wherein the location information corresponds to a physical location of the mobile computing device, automatically authenticating, the username when the location information of the verified mobile computing device entity is determined to be is located in the vicinity of the wearable computing device;  in response determining that the verified second user computing device entity is located in the vicinity of the wearable  computing device, the user is authenticated, however, this is taught by Lurey ( Lurey:  Col.2, Lines 14-33, the disclosed subject technology relates to a user authentication system that includes one or more processors, one or more storage memories and a user authentication module comprising instructions for causing the one or more processors to execute a method for providing authentication of a user. In one embodiment, the method comprises receiving, by one or more processors, a primary log in factor to be associated with a user; receiving, by one or more processors, verification of one or more smart devices to be associated with the user; determining, by one or more processors, a user identification list of one or more verified smart devices associated with the user, receiving, by one or more processors, a request for authentication of the user, determining, by one or more processors, if one or more of the smart devices on the user identification list are within a defined vicinity of the user, and, providing, by one or more processors, a user authentication if the a primary log in factor provided with the request for authentication matches the primary log in factor associated with the user and one or more of the smart devices on the user identification list are within a defined vicinity of the user. Col.5, lines 8-20, In one aspect of the disclosure, a user may register and/or set up an authentication process that is associated with the user. For example, the user may log into an authentication system or application with a primary log in factor (e.g., the user's master password, a security pattern, a biometric factor) and then enter a setup screen. The user may turn on one or more non-transmitting authentication elements based on the available functionality of the user's authentication receiver, such as the user's Smartphone. For example, the non-trans mitting authentication elements may include a text message, a fingerprint scan, and/or facial recognition. The user may also select from a list of trusted devices associated with the user, such as wearable devices, Col.4, lins 38-47, The authentication system may use multiple Internet of Things (IoT) devices to authenticate a user. For example, the authentication system may use one or more of a combination of a specific user's smartwatch, key fob, etc., to create a unique identity for the authentication user. Afterwards, anytime the user needs to be authenticated for a particular task or transaction, if the user is within the vicinity of at least one of the IoT devices, the user is automatically authenticated) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the verified second user device feature for the same reasons its useful in Lurey-namely, for “high level of the user's security. For example, the authentication registered devices may require close proximity to the user device being used to log into the authentication application or system. This may provide great difficulty for a hacker to gain access to the user's authentication account since hackers are generally located in a remote location that is outside the authentication device beacon range.” (Lurey : Col.6, lines 13-20 ) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
While Whitehouse teaches automatically generating, by the establishment computing entity, a shipping record configured to facilitate transportation and delivery of the item the shipping record automatically populated by the establishment computing entity to include including a consignee shipping address from the consignee shipping profile identified in the database based on the consignee username and a consignor address associated with the consignor shipping profile identified in the database based on the consignor username. (Whitehouse: Par. 50, the minimal delivery information required from a sender or customer to ship a mail piece is the name of the recipient, the delivery street address, and the delivery city and state. From this information, the five or five-four digit Zip codes can be determined and populated automatically by the system, Par. 59, Once the desired amount of shipping label information has been identified, the user can initiate the date transfer process with actuator 208, which, in this embodiment, will initiate the generation of a barcode (discussed below). Par. 61, mobile device 102 uses the shipping label information to natively generate a corresponding barcode (e.g., a one-dimensional (1D) or two dimensional (2D) barcode) and then displays it on display 103., par.47, Par.13-14, identifying shipping label information with a mobile device, transferring data representative of the shipping label information from the mobile device to a publicly accessible self-service kiosk, and obtaining a hardcopy ship ping label from the kiosk, wherein the hardcopy shipping label is based on the data representative of the shipping label information transferred from the mobile device.), Whitehouse does not teach responsive to  determining that the verified mobile computing device entity is located in the vicinity of the wearable computing device, however, this is taught by Lurey ( Lurey:  Col.2, Lines 14-33, Col.5, lines 8-20, Col.4, lins 38-47) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the verified mobile device feature for the same reasons its useful in Lurey-namely, for “high level of the user's security. For example, the authentication registered devices may require close proximity to the user device being used to log into the authentication application or system. This may provide great difficulty for a hacker to gain access to the user's authentication account since hackers are generally located in a remote location that is outside the authentication device beacon range.” (Lurey : Col.6, lines 13-20 ) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
While Whitehouse teaches the first user computing device, shipping application, Whitehouse does not explicitly teach while executing application. However, this is taught by Skaaksrud (Par. 688, the shipping customer's smart-phone 200 may execute an app (not shown) that in essential parts operates as code 325 or 425 to make smartphone 200 operate as an exemplary ID node or exemplary master node, respectively. Smartphone 200 may exercise its Bluetooth® communication hardware and software (e.g., RF transceiver, program stacks, profiles, and the like) as a short-range communication interface to broad-cast advertising signals 8015. As smartphone 200 approaches and gets close enough to shipping master node 8110a, the master node 8110a may begin to detect the signals 8015. Such signals 8015 may include information in the status header that indicates smartphone 200 is looking to associate with another node. In one embodiment, once associated, the master node 8110a may access server 100 to gather further information (e.g., shipping information). In another embodiment, the master node 8110a may receive such information directly from the smartphone 200 after the active association between the smartphone 200 and the shipping facility master node 8110., See also Par.1423) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate sending the information while executing the mobile application with Whiteman’s shipping method for the same reasons it’s useful in Skaaksrud -namely, to directly receive information from the smartphone  (Par.688). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

Claims 19, 22-23, and 25 recite similar limitations as claims 7, and 9-11, 13 therefore they are rejected over the same rationales.

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) in view of Lurey et al further view of Bezos et al., (US 7,006,989 B2)

Claims 14 and 24 recite similar limitations as claims 2, 4, and 12, therefore they are rejected over the same rationales.  

Claim  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) , in view of Lurey et al further view of Bezos et al., (US 7,006,989 B2) in view of Estes et al., ( US 7,376,598 B2)

Claim 15 recites similar limitations as Claim 3, therefore it’s rejected over the same rationales. 

Claim  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US-2014/0279648) in view of Klingenberg et al. ( US 2007/0005452 A1) in view of Skaaksrud ( US 2015/0154532) in further view of Lurey et al, in further view of Ramsden ( US. Pat. Pub. No.2004/0089482).

Claim 20 recites similar limitations as claim 8, therefore it’s rejected over the same rationales. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628